PER CURIAM.
h Granted in part. The trial court erred in adjudicating and sentencing defendant as a fourth offender for purposes of La. R.S. 15:529.1 in part on the basis of his 2005 federal conviction for violation of 8 U.S.C. § 1324. To qualify for use in habitual offender proceedings, a conviction in another state or under federal law must involve a crime “which, if committed in this state would be a felony.” La.R.S. 15:529.1(A). The federal crime defined in 8 U.S.C. § 1324 addresses the bringing into the United States, and the harboring of certain aliens in an illegal manner (as specified), or the knowing transportation of illegal aliens within the United States, and invokes the plenary federal authority over immigration. There is no comparable provision in Louisiana law, felony or misdemeanor. Defendant’s adjudication and sentence as a fourth offender are therefore vacated and this case is remanded to the district court for the resentencing of defendant as a third felony offender. In all other respects, the application is denied.
GUIDRY, J., recused.